Name: Commission Regulation (EEC) No 2180/85 of 30 July 1985 amending Regulation (EEC) No 1569/77 in respect of the time of payment for cereals bought in by intervention agencies
 Type: Regulation
 Subject Matter: marketing;  trade policy
 Date Published: nan

 1 . 8 . 85No L 203/62 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2180/85 of 30 July 1985 amending Regulation (EEC) No 1569/77 in respect of the time of payment for cereals bought in by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Whereas Article 3 (4) of Commission Regulation (EEC) No 1569/77 of 11 July 1977 fixing the proce ­ dure and conditions for the taking over of cereals by intervention agencies (3), as last amended by Regula ­ tion (EEC) No 2016/84 (4) stipulates the time limits between which payment is to be made for cereals bought in by intervention agencies ; whereas in view of the present position in the cereals sector these limits should be changed for the 1985/86 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph shall be added to Article 3 (4) of Regulation (EEC) No 1569/77 : 'However for the 1985/86 marketing year payment for cereals bought in by intervention agencies shall be made between the ninetieth and the one hundred and twentieth day following that on which the cereals are taken over.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. 1 . 0 OJ No L 174, 14. 7 . 1977, p. 15 . 0 OJ No L 193, 27 . 7 . 1984, p. 20 .